The defendant in this case is a free man of color. The indictment is substantially the same as in the case of Hopkins, ante 305. In the first count, the defendant is charged with selling and delivering to the slave, Sam, the property of Mrs. Barron, a quart of spirits; and, in the second count, for giving the spirits. The facts of the case, though not exactly those set forth in the case of Hopkins, are sufficiently so to call for the same judgment. In the case sent up, his Honor states the first count was for delivering the spirits. The delivery to which the statute refers is a delivery as a gift. If there is no gift, there is no such delivery as brings the defendant within the operation of the statute. There certainly *Page 309 
was no sale by the defendant; nor was there, for the reasons mentioned in the case of Hopkins, any gift. From the manner in which the case is drawn up, it is evident that the main object was to obtain from this Court an opinion as to the correctness of the Court below, in the course pursued as to the verdict of the jury. Less attention, therefore, was paid by the Judge in stating the facts as to the main subject; but, as before remarked, sufficient appears to satisfy us that there was no breach of the law, as stated in the indictment.
It is not necessary, in the view we have taken of the case, to express an opinion upon the other question sent up.
The judgment below is reversed, and this opinion is to be certified to the Superior Court of Law of Perquimons County, that it may proceed to judgment according to law.
PER CURIAM.                               Judgment reversed.